Opinion filed April 7,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00040-CR 
                                                    __________
 
                              LITTLE
JOHN WINFIELD, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 385th District Court
 
                                                          Midland
County, Texas
 
                                                   Trial
Court Cause No. CR30658
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
            The trial
court originally convicted Little John Winfield of the offense of felony
driving while intoxicated and placed him on community supervision.  The trial
court subsequently revoked the community supervision and assessed punishment at
confinement for ten years.  We dismiss the appeal. 
            Appellant’s
sentence was imposed on December 16, 2010.  Appellant did not file a motion for
new trial.  Appellant’s pro se notice of appeal was filed on January 20, 2011, 35
days after the date sentence was imposed.  Upon receiving the clerk’s record,
this court notified the parties by letter dated February 15, 2011, that the
notice of appeal appeared to be untimely.  We requested that appellant respond
and show grounds for continuing this appeal.  We also informed appellant that
the appeal may be dismissed for want of jurisdiction.  
Appellant
has responded to our letter by filing, on March 31, 2011, a motion to permit
late filing under Tex. R. App. P.
26.3.  Rule 26.3 mandates that the notice of appeal and the motion for
extension must be filed within fifteen days after the deadline for filing the
notice of appeal.  Pursuant to Tex. R.
App. P. 26.2(a)(1), a notice of appeal is due thirty days after the day
sentence is imposed.  In this case, the due date was January 18, 2011.  Appellant’s
motion for extension of time was not filed within fifteen days of January 18
and was, therefore, not timely.  Absent a timely filed notice of appeal or the
granting of a timely motion for extension of time, we do not have jurisdiction
to entertain the appeal.  Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.
1998); Olivo v. State, 918 S.W.2d 519 (Tex. Crim. App. 1996); Rodarte
v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993).  We are also without
jurisdiction to grant a motion for extension that is filed more than fifteen
days after the date that the notice of appeal was due.  Olivo, 918
S.W.2d 519.  
Accordingly,
appellant’s motion to permit late filing under Rule 26.3 is overruled, and the
appeal is dismissed for want of jurisdiction.  
 
                                                                                    PER
CURIAM
 
April 7, 2011
Do not publish. 
See Tex. R. App. P.
47.2(b). 
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.